  Case 1:20-cv-00658-MN Document 9 Filed 09/24/20 Page 1 of 1 PageID #: 299




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.,

              Plaintiffs,                        Civil Action No. 1:20-cv-00658-MN

              v.                                     JURY TRIAL DEMANDED

 WIKO SAS and WIKO USA, INC.,

              Defendants.


                              ENTRY OF APPEARANCE

      Please enter the appearance of Amy M. Dudash of Morgan, Lewis & Bockius LLP as

counsel for Defendants WIKO SAS and WIKO USA, Inc. in the above-referenced matter.



Dated: September 24, 2020                  Respectfully submitted,

                                           MORGAN, LEWIS & BOCKIUS LLP

                                           /s/Amy M. Dudash
                                           Amy M. Dudash (#5741)
                                           1201 N. Market Street, Suite 2201
                                           Wilmington, DE 19801
                                           Tel: +1.302.574.3000
                                           amy.dudash@morganlewis.com

                                           Attorney for Defendants WIKO SAS and
                                           WIKO USA, Inc.
